DETAILED ACTION
Summary 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Claims 1-20 are currently pending.

Response to Arguments
Applicant argues that the combination of D’AMBROSIO in view of LENCESKI and KOLBERG fails to teach the USB port is actually located on a mobile high density read chamber as set forth in the present invention and illustrated in claim 3 of the present invention (see page 6 of arguments).  Upon further search and consideration, the examiner has put forth a new rejection in view of new prior art HARPER et al, US 2007/0108273.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273.
Re claims 1 and 4:
D’AMBROSIO teaches a mobile high density read chamber for scanning a plurality of RFID tagged items, comprising:
An enclosure including an upper surface, a lower surface, and a sidewall extending between the upper and lower surfaces to define an interior of the enclosure [Figure 1];
An access (102) associated with the sidewall and configured to be at least partially opened to access the interior of the enclosure from an outside location [0031] [Figure 1];
An RFID reader (106) including at least one antenna positioned within the interior enclosure and configured to emit a scanning signal within the interior of the enclosure [0018] [0021] [0031] [Figure 1]; 
A processing unit (110) [0034] [0035] [Figure 1];
At least one movement member supporting the enclosure and configured to engage a ground surface for transport of the mobile high density read chamber [Figure 1];
the mobile high density read chamber further comprising a barcode scanner [0032];

D’AMBROSIO does not explicitly teach a base supporting the enclosure; wherein the at least one movement member supports the base and engages a ground surface for transport; the processor being a microprocessing unit including a USB port.
LENCESKI teaches a mobile storage cart comprising an enclosure (100) including an upper surface, a lower surface, and a sidewall extending between the upper and lower surface to define an interior of the enclosure [Figures 1 and 2]; an access associated with the sidewall and configured to be at least partially opened to access the interior of the enclosure from an outside location [Figures 1 and 2];
A base (210) supporting the enclosure [0046] [0047] [Figures 2 and 4]; and
At least one movement member (300) supporting the base and configured to engage a ground surface for transport [0045] [0046] [0047] [Figures 2 and 4].
HARPER teaches a high density read chamber for scanning a plurality of RFID tagged items, comprising: an enclosure (102) including an upper surface, a lower surface and a sidewall extending between the upper and lower surfaces to define an interior enclosure [Figure 1B]; an access associated with the sidewall (106, 108) and configured to be at least partially opened to access the interior of the enclosure from an outside location [Figure 1B]; and RFID reader including at least one antenna (116a, 116b,118a, 118b)  positioned within the interior of the enclosure and configured to emit a scanning signal within the interior of the enclosure [0033] [Figure 1B]; and a microprocessing unit (502) including a Universal Service Bus port (i.e., computing system 200 comprises the computing device 502 [0063]-[0064].  One or more I/O 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teaching of LENCESKI in D’AMBROSIO such that the cabinet described in D’AMBROSIO is configured as the mobile storage cart of LENCESKI.  D’AMBROSIO specifically states that the RFID inventory management system can be integrated into other types of carts and cabinets that may be modified to include the features described in D’AMBROSIO’s specification [0030].  As such, one of ordinary skill in the art would find the incorporation of the features of D’AMBROSIO in the cart of LENCESKI to be an obvious modification.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of HARPER in the card of D’AMBROSIO, in view of LENCESKI, such that the computer processing system is a microprocessing unit includes a USB port for the purpose of facilitating connection of peripheral devices to the chamber.  USB simplifies the interface between computers and peripheral devices and confer a plurality of benefits such as not needing to develop proprietary interfaces for each peripheral and hot-swapping.    
Re claim 2:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, wherein the at least one antenna is associated with the upper surface of the enclosure (i.e., the RFID reader 106 and associated antenna (SRA1) in [Figure 1]).
Re claim 3:

Re claim 14:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, wherein the at least one movement member comprises a plurality of wheels (LENCESKI [0045]-[0047]).
Re claim 15:
D’AMBROSIO, in view of LENCESKI and KOLBERG, teaches the mobile high density read chamber of claim 1, wherein the at least one movement member comprises a plurality of ball casters (LENCESKI [0096]).
Re claim 18:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, wherein the enclosure is configured to prevent the scanning signal emitted by the at least one antenna from exiting the interior of the enclosure [0031].
Re claim 20:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, wherein at least a portion of the enclosure is formed of a steel material (LENCESKI [0096]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of KOLBERG et al, US 2019/0035497.
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 4, where the barcode scanner may be configured to use a USB interface to connect to the microprocessing system (see above prior art discussions regarding claim 1).  The prior art does not explicitly teach that the barcode scanner is configured to be powered by accessing the USB port.
KOLBERG teaches a mobile cart including a microprocessing unit including a USB port [0061], wherein the barcode scanner is configured to be powered by accessing the USB port [0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KOLBER such that the barcode scanner is powered by accessing the USB port.  Powering peripheral devices, such as barcode scanners, via accessing a USB port of a microprocessing unit is well-known and conventional in the art for barcode readers without internal power sources.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 1, DOMBROWSKI et al, U.S. 2017/0027079.
Re claim 6:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, but does not teach a power cord configured to access an external power source to power components of the mobile high density read chamber.
DOMBROWSKI teaches a power cord configured to access an external power source to power components of a mobile high density read chamber (10) [0106] [0151] [0176].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate a power cord configured to access an external power source to power components of the mobile high density read chamber for the purpose of supplying power in a manner that does not require an internal power source.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of SVALESEN et al, U.S. 2010/0102969.
Re claims 7 and 8:

SVALENSEN teaches a mobile read chamber including an internal power source configured to power components of the mobile high density read chamber without requiring access to an external power source [0040]; the read chamber further comprises a charging system associated with the internal power source [0040].
It would have been obvious to one of ordinary skill in the art to further incorporate the aforementioned teachings of SVALENSEN in the chamber of D’AMBROSIO, in view of LENCESKI and HARPER, such that the chamber includes an internal power source configured to power components of the read chamber for the purpose of providing necessary power to the electronic components of the read chamber when access to an external source is unavailable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 7, and further in view of SINGH et al, U.S. 2014/0085052.
Re claim 9:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 7, but does not explicitly teach that the battery comprises a sealed lead acid battery.

It would have been obvious to one of ordinary skill to incorporate the aforementioned teachings of SINGH in the read chamber of D’AMBROSIO, in view of LENCESKI and HARPER, such that the battery comprises a sealed lead acid battery.  Sealed lead acid batteries are merely a common type of battery utilized in the art for providing power to components of a system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of LEE et al, U.S. 2018/0149420.
Re claim 10:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, but does not explicitly teach a display screen incorporated into the access.
LEE teaches a display screen (60) incorporated into an access (50) associated with a side wall of a storage enclosure [0096] [0115] [Figures 2, 3, and 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of LEE in the invention of D’AMBROSIO, in view of LENCESKI and HARPER, such that a display screen is .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of HAWKINS, U.S. 
Re claim 11:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, but does not explicitly teach the access is inset into the sidewall.
HAWKINS teaches a storage enclosure comprising an upper surface, a lower surface, and a sidewall extending between the upper and lower surfaces to define an interior of the enclosure; an access associated with a sidewall and configured to be at least partially opened to access the interior of the enclosure from an outside location; wherein the access is inset into the sidewall [0003] [Figure 1A].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HAWKINS in the invention of D’AMBROSIO, in view of LENCESKI and HARPER, such that the access inset into the sidewall in the enclosure for the purpose of providing an alternative access port through which the contents of the enclosure may be extracted from or placed within the enclosure.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of MURRAY et al, U.S. 2008/0272914.
Re claims 12 and 13:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, but does not teach the base comprises a compartment/shelf spaced below the enclosure.
MURRAY teaches a mobile RFID reader comprising a base supporting an enclosure, wherein the base further comprises a compartment/shelf spaced below the enclosure [Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate a compartment/shelf spaced below the enclosure in the base for the purpose of providing additional storage space for items not contained within the enclosure.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of AUBIN et al, U.S. 2015/0260772.
Re claims 16 and 17:

AUBIN teaches a cart comprising a plurality of low-friction sliders/rollers [0033] [0065].
It would have been obvious to one of ordinary skill in the art to further incorporate the aforementioned teachings of AUBIN in the mobile high density read chamber of D’AMBROSIO, in view of LENCESKI and HARPER, such that the at least one movement member comprises a plurality of low friction sliders/rollers to facilitate ease of movement (AUBIN [0033]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’AMBROSIO et al, U.S. 2006/0228201 in view of LENCESKI, U.S. 2006/0228201 and and HARPER et al, US 2007/0108273, as applied in claim 1, and further in view of MARDKHA, U.S. 2017/00228569.
Re claim 19:
D’AMBROSIO, in view of LENCESKI and HARPER, teaches the mobile high density read chamber of claim 1, but does not explicitly disclose the enclosure is configured to reflect the scanning signal emitted by the at least one antenna.
MURDKHA teaches a high density read chamber comprising an enclosure configured to reflect scanning signals emitted by at least one antenna [0037]-[0039] [Figure 10].

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA A GUDORF/Primary Examiner, Art Unit 2876